983 F.2d 1085
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MEDTRONIC, INC., Plaintiff-Appellee,v.SIEMENS-PACESETTER, INC. and Siemens Elema AB, Defendants-Appellants.
Nos. 92-1055, 92-1259 and 92-1315.
United States Court of Appeals, Federal Circuit.
Oct. 8, 1992.

Before PAULINE NEWMAN, MAYER and LOURIE Circuit Judges.
PAULINE NEWMAN, Circuit Judge.

ORDER

1
Upon Joint Stipulation of Dismissal filed with this court on September 24, 1992, the consolidated appeals are dismissed, with prejudice.


2
No costs.